DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/21/2022.
Applicant's election with traverse of Species 2, Claims 16-20 (Figs. 11-13) in the reply filed on 4/21/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not adequately explain why each species lacks unity with the other species.  In response the Examiner offers the following: Species 1 and 2 lack unity of invention because even though the inventions of these groups require the common technical features of a shaft and a handle, neither of these technical features are special technical feature as neither makes a contribution over the prior art in view of Yamada (JP 2003164352 A) which discloses an extracting tool of headrest supports having a shaft (51) and a handle (51a), see Fig. 10.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Claim 1 recites “an end” in Line 13; Claim 3 recites “an end”  and “the end” in Line 3.  It is unclear which end “the end” in Line 3 is referring to.
Regarding Claim 4, Claim 4 is rejected under 35 U.S.C. 112(b) by virtue of its dependency upon Claim 3.
Regarding Claim 20, Claim 20 recites the limitation "the radius" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richey (US 6085374).
Regarding Claim 16, Richey discloses a removal tool capable of being utilized for the purpose of removing a headrest support from a seatback, comprising: a shaft portion (20): a handle (12) formed at a base end of the shaft portion (20): and an engagement portion (22) formed at and radially extending from a leading end of the shaft portion (20), the leading end being at an end opposite to the base end.

    PNG
    media_image1.png
    315
    401
    media_image1.png
    Greyscale

Regarding Claim 17, Richey discloses the removal tool for removing a headrest support from a seatback according to claim 16, wherein the engagement portion (22) is positioned radially away from an axis center of the shaft portion (20).
Regarding Claim 18, Richey discloses the removal tool for removing a headrest support from a seatback according to claim 16, wherein a thickness (under a broadest reasonable interpretation of the instant claim language “a thickness” of the engagement of the engagement portion is measured parallel to the radial direction) of the engagement portion (20) is thinner than a thickness (measured in the radial direction) of the shaft portion (20). See Figure 1, depicting the thickness of 22 in the vertical direction being thinker than the thickness of the shaft portion 22.
Regarding Claim 19, Richey discloses the removal tool for removing a headrest support from a seatback according to claim 16, wherein the engagement portion (22) radially extends from a first surface (see Examiner annotated Fig. 1) of the shaft portion (20), and a surface of the engagement portion (22) is aligned with a second surface of the shaft portion (20), the first surface being orthogonal to the second surface. See Examiner annotated Fig. 1.
Regarding Claim 20, Richey discloses the removal tool for removing a headrest support from a seatback according to claim 16, wherein a combined width of the shaft portion (20) and engagement portion (22) is the same as the radius of the handle portion (12). See Fig. 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (2003164352) in view of Richey.
Regarding Claim 1, Yamada discloses a vehicle headrest support removal system, comprising: a headrest support (30) having a head portion and, a body portion (30), and a through hole into which a headrest stay (21) is inserted; at least one opening (31) formed on an outer peripheral surface of the body portion (30); an elastically deformable projection (31b) extending upward from a lower edge of the opening (31), and structured to be wider toward an outer peripheral side of the body portion (30): and removal tool comprising: a shaft portion (51) structured to inserted into the through hole of the headrest support from the head portion side; a handle portion (51a) fixed on the shaft portion (51); and an insertion piece (52/53) at an end of the shaft portion (51) opposite to the handle portion (51a), wherein the insertion piece (52/53) is sized to fit between a peripheral edge of the opening (31) and the projection (31b). 
Yamada does not disclose wherein the insertion piece is configured to deform the projection toward an inside of the through hole when the shaft portion is rotated.
However, Richey teaches a tool capable of being used for the purpose of removal of a headrest support, wherein the tool of Richey comprises a shaft portion (20) structured to be inserted into the through hole of the headrest support from the head portion side; a handle portion (12) fixed on the shaft portion (20); and an insertion piece (22) at an end of the shaft portion (20) opposite to the handle portion (12), wherein the insertion piece (22) is capable of being sized to fit between a peripheral edge of the opening and the projection, wherein the insertion piece is capable of deforming the projection toward an inside of the through hole when the shaft portion (20) is rotated.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the headrest support removal system of Yamada, wherein the insertion piece is configured in such a manner that is capable of  deforming the projection toward an inside of the through hole when the shaft portion is rotated, as taught by Richey, as a matter of routine selection of a simpler more economical tool capable of being utilized for the purpose of removing a headrest support sleeve.  Additionally, it has been held that changes in size/proportions does not establish patentability over the prior art when the device having the claimed relative size/proportions would not perform differently than the prior art device. See MPEP 2144.04.IV.A.	
Regarding Claim 2, Yamada, as modified, discloses the headrest support removal system according to Claim 1, wherein the insertion piece (Richey, 22) is formed with a plate like shape which is positioned apart from an axis center of the shaft portion (Richey, 20), and wherein the plate like shape is positioned to extend perpendicular to a line that radially extends from the axis center. See Richey, Fig. 1.
Regarding Claim 3, Yamada, as modified, discloses the headrest support removal system according to Claim 1, wherein the handle portion (Yamada, 51a)  includes an end at the shaft portion (Yamada, 51), wherein the end is configured to abut the head portion to prevent the shaft portion (Yamada, 51) 9from further entering the through hole while the insertion piece (Richey, 22) is positioned between the peripheral edge of the opening (Yamada, 31) and the projection (Yamada, 31b). See Yamada, Figs. 3 and 10.
Regarding Claim 4, Yamada, as modified, discloses the headrest support removal system according to Claim 3, wherein a length of the shaft portion (Yamada, 30) from the end of the handle portion (Yamada, 51a) to a leading end of the shaft portion (Yamada, 30) is the same as a length of the through hole between an opening in the head portion and a base of the projection (Yamada, 31b). See Yamada, Figs. 9-14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723